UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
J&J SPORTS PRODUCTIONS INC,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 19-CV-2382 (FB) (VMS)
CRISINO VERGARA, et al,

                       Defendants.
----------------------------------------------x

BLOCK, Senior District Judge:

       Magistrate Judge Scanlon issued a Report and Recommendation (“R&R”)

recommending that the motion for default judgment be denied, the complaint be

dismissed without prejudice, and Plaintiff be given 30 days to file an amendment

complaint. The R&R warned that “[f]ailure to file objections within the specified

time waives the right to appeal.” R&R at 27. The Court entered an order setting

February 20, 2020, as the deadline for objections. No objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”).   The
Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R, so the Court

adopts it without de novo review. Accordingly, the Clerk shall deny the motion for

default judgment, dismiss the complaint without prejudice, and provide Plaintiff

with 30 days to file an amended complaint.

      SO ORDERED.



                                             _/S/ Frederic Block___________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
March 2, 2020




                                        2
